 In the Matter ofBEAVERMILLS-LOISMILLandLOCAL No. 1871,UNITED TEXTILEWORKERS OF AMERICACase No. B-12ORDEROctober 20, 1939On October 21, 1935, Local No. 1871, United Textile Workers ofAmerica, herein called Local No. 1871, filed with the Regional Directorfor the Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Beaver Mills, Douglasville, Georgia, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449.On November 12, 1935, the National Labor Relations Board, hereincalled the Board, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing ondue notice.Pursuant to notice duly served, a hearing was held onDecember 3 and 4, 1935, before a Trial Examiner duly designatedby the Board.On January 14, 1936, the Board issued a Directionof Election 1 directing that an election by secret ballot be held withinone week from the date thereof among certain employees of BeaverMills to determine whether or not they desired to be represented byLocal No. 1871, and on February 8, 1936, the Board issued a Decision 1making findings of fact and conclusions of law.On April 26, 1937,after the termination of certain litigation concerning this proceed-ing, pending which no action had been taken pursuant to the Directionof Election, TextileWorkers' Organizing Comriittee, on behalf ofLocal No. 1871, requested the Board to defer action in the caseindefinitely.On September 22, 1939, Textile Workers Union ofAmerica, which claims to be the successor of the international unionwith which Local No. 1871 was affiliated, filed with the RegionalDirector a request for the withdrawal of the said petition withoutprejudice.No other organization has asked the Board to continueits investigation of representatives.Under the circumstances, and1 J N. L. R. B. 147.16 N. L. R. B., No. 26.207 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDin view of the time which has elapsed since the issuance of the Direc-tion of Election, the Board sees no reason why the request of TextileWorkers Union of America should not be granted.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2,IT Is HEREBY ORDERED that leave be, and hereby is, granted for thewithdrawal of the petition for investigation and certification of rep-resentatives of employees of Beaver Mills, Douglasville, Georgia,filed by Local No. 1871, United Textile Workers of America, onOctober 21, 1935, and the said petition is hereby deemed to have beenwithdrawn, without prejudice;AND IT IS FURTHER ORDERED that the said order of November 12,1935, the hearing held -on December 3 and 4, 1935, the Direction ofElection issued on January 14, 1936, the Decision issued on February8, 1936, and all other proceedings before the Board taken pursuantto the said petition, be, and they"hereby are, vacated and set aside,and that this case be, and it hereby is, closed.MR.WILLIAM M. LEISERSON took no part in theconsiderationofthe above Order.